--------------------------------------------------------------------------------

Exhibit 10.7
 


In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



STATUS OF POST-PETITION TAXES


The beginning tax liability should be the ending liability from the prior month
or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or
deposit of federal payroll taxes. Attach photocopies of any tax returns filed
during the reporting period.


Federal
 
Beginning Tax
   
Amount Withheld and/or Accrued
   
Amount Paid
 
Date Paid
 
Check # or EFT
   
Ending Tax
 
Withholding
  $ -     $ 21,529     $ 21,529             $ 43,058  
FICA-Employee
    -       4,296       4,296               8,592  
FICA-Employer
    -       4,296       4,296               8,592  
Unemployment
    -       1       1               2  
Income
    -                               -  
Other:
    -                               -   Total Federal Taxes     -       30,122  
    30,122                 60,244  
State and Local
                                         
Withholding
    -       5,775       5,775                 11,550  
Sales
    -                                 -  
Excise
    -                                 -  
Unemployment
    -       45       45                 90  
Real Property
    -                                 -  
Personal Property
    -                                 -  
Other:
    -       -       -                 -  
Total State and Local
    -       5,820       5,820                 11,640                            
                 
Total Taxes
  $ -     $ 35,942     $ 35,942               $ 71,884  



SUMMARY OF UNPAID POST-PETITION DEBTS


Attach aged listing of accounts payable.
 

   
Number of Days Past Due
     
Current
     
0-30
     
31-60
     
61-90
   
Over 91
   
Total
 
Accounts Payable
  $ 192,674     $ 112,208     $ 1,310     $ 22,226     $ -     $ 328,418  
Wages Payable
                                    -       -  
Taxes Payable
                                    -       -  
Rent/Leases-Building
                                    -       -  
Rent/Leases-Equipment
                                    -       -  
Secured Debt/Adequate Protection Payments
                                            -  
Professional Fees
                                    -       -  
Amounts Due to Insiders
    15,466                               -       15,466  
Other: Routine expenses
                                            -  
Other:
                                            -  
Total Post-petition Debts
  $ 208,140     $ 112,208     $ 1,310     $ 22,226     $ -     $ 343,884  



Explain how and when the Debtor intends to pay any past due post-petition debts.
Debtor will utilize funds received in payment of management fees to pay the past
due debts.
   



 

--------------------------------------------------------------------------------